Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  
In claim 6, lines 1-3, " a first thickness of the first supporting films is the same as a second thickness of the second supporting films" should read - - a first thickness of the first supporting film is the same as a second thickness of the second supporting film- -
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9-12 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hyodo et al. (US 2019/0377216, 1st interpretation)
Regarding claim 1, Hyodo et al. teaches an electronic device (Fig. 1-4, [0025-0061]), comprising: 
a first flexible substrate (11 in Fig. 3-4, [0035]); 

a first supporting film (12 in Fig. 2-4, [0033]) attached to (Fig. 3) the first flexible substrate (11 in Fig. 3-4, [0035]), wherein the first supporting film (12 in Fig. 2-4, [0033]) has a first opening (the opening of 12 corresponding to 202 in Fig. 2, [0033]) corresponding to the bonding pad (the pad corresponding to 205/105 and 206/106 in Fig. 1-2, [0026, 0032]).

Regarding claim 10, Hyodo et al. teaches a method of manufacturing an electronic device (Fig. 1-4, [0025-0061]), comprising: 
providing (Fig. 1) a panel (Fig. 1-4, [0025-0061]), the panel (Fig. 1-4, [0025-0061]) comprising: 
a first flexible substrate (11 in Fig. 3-4, [0035]); 
a bonding pad (the pad corresponding to 205/105 and 206/106 in Fig. 1-2, [0026, 0032]) disposed on the first flexible substrate (11 in Fig. 3-4, [0035]); and 
a first supporting film (12 in Fig. 2-4, [0033]) attached to (Fig. 3) the first flexible substrate (11 in Fig. 3-4, [0035]) and has a first opening (the opening of 12 corresponding to 202 in Fig. 2, [0033]) corresponding to the bonding pad (the pad corresponding to 205/105 and 206/106 in Fig. 1-2, [0026, 0032]) of the first flexible substrate (11 in Fig. 3-4, [0035]); and 
bonding (Fig. 1) an integrated circuit (106 in Fig. 1, [0026]) or a circuit board (105 in Fig. 1, [0026]) onto the bonding pad (the pad corresponding to 205/105 and 206/106 in Fig. 1-2, [0026, 0032]).

Regarding claims 9, 11-12 and 18, Hyodo et al. also teaches the following elements:
(Claim 9) an integrated circuit (106 in Fig. 1, [0026, 0029-0030]) or a circuit board (105 in Fig. 1, [0026]) which is bonded (Fig. 1-2) onto the bonding pad (the pad corresponding to 205/105 and 206/106 in Fig. 1-2, [0026, 0032]).
(Claim11) the circuit board (105 in Fig. 1, [0026]) is a flexible printed circuit (FPC) (105 in Fig. 1, [0026]).
(Claim 12) the integrated circuit (106 in Fig. 1, [0026]) is a control element or a driving element of the panel ([0029-0030]).
(Claim 18) the panel (Fig. 1-4, [0025-0061]) further comprises: an outer lead bonding area (104 in Fig. 1-2, [0058]) for the bonding pad (the pad corresponding to 205/105 and 206/106 in Fig. 1-2, [0026, 0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hyodo et al. (1st interpretation) as applied to claims 1 and 10 above, and in view of Nishi et al. (US 2017/0003568)
Regarding claims 2 and 14, Hyodo et al. teaches that a second flexible substrate (20 in Fig. 3, [0050]); a liquid crystal layer (108 in Fig. 3, [0031]) disposed between the first flexible substrate (11 in Fig. 3-4, [0035]) and the second flexible substrate (20 in Fig. 3, [0050]). Hyodo et al. does not teach that a second supporting film is attached to the second flexible substrate.
Nishi et al. teaches that a second supporting film (14 in Fig. 1-3, [0047, 0059-0060]) is attached to the second flexible substrate (13 in Fig. 1-3, [0058, 0054]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Nishi et al. for the system of Hyodo .

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyodo et al. (1st interpretation) in view of Nishi et al. as applied to claims 2 and 14 above, and further in view of Oka et al. (US 2018/0101044).
Regarding claim 7, as stated in the rejections of claims 1 and 2, Hyodo et al. in view of Nishi et al. already teaches that the first supporting film attached to the first flexible substrate and the second supporting film attached to the second flexible substrate. Hyodo et al. also teaches that a first polarizer (the polarization film adjacent to the array substrate 101, Fig. 1-3, [0027]) adjacent to the first flexible substrate (11 in Fig. 3-4, [0035]) and a second polarizer (the polarization film adjacent to the counter substrate 107, Fig. 1-3, [0027]) adjacent to the second flexible substrate (20 in Fig. 3, [0050]).
Oka et al. teaches that (Fig. 1-3) a first polarizer (40 in Fig. 1 and 3, [0030]) attached to (Fig. 3) a first flexible substrate (100 in Fig. 2-3, [0049, 0002]), and a second polarizer (20 in Fig. 1 and 3, [0030]) attached to the second flexible substrate (200 in Fig. 2-3, [0049, 0002]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Oka et al. for the system of Hyodo et al. in view of Nishi et al. such that the first polarizer of the system of Hyodo et al. in view of Nishi et al. attached to the first flexible substrate of the system of Hyodo et al. in view of Nishi et al. and the second polarizer of the system of Hyodo et al. in view of Nishi et al. attached to the second flexible substrate of the system of Hyodo et al. in view of Nishi et al., therefore the first polarizer attached to the first supporting film and the second polarizer attached to the second supporting film. The motivation is to provide a highly reliable display device (Oka et al., [0028]).
Regarding claim 20, as stated in the rejection of claim 7 above, Hyodo et al. in view of Nishi et al. and Oka et al. teaches that a second polarizer attached to the second supporting film.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hyodo et al. (1st interpretation) in view of Nishi et al. as applied to claims 2 and 14 above, and further in view of Koide et al. (US 2020/0019031)
Regarding claims 8 and 17, Hyodo et al. teaches that the second flexible substrate (20 in Fig. 3, [0050]) and the bonding pad (the pad corresponding to 205/105 and 206/106 in Fig. 1-2, [0026, 0032]). Hyodo et al. does not teach that the second flexible substrate has a substrate opening corresponding to the bonding pad.
Koide et al. teaches that a second substrate (SUB2/20 in Fig. 2-3, [0028], Fig. 14, [0098]) has a substrate opening (Fig. 14, [0098], the outer circumference of the counter substrate SUB2 has a recess provided corresponding to the recess 5) corresponding to the bonding pad (Fig. 14, [0099]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Koide et al. for the system of Hyodo et al. in view of Nishi et al. since this would help to provide a display with a non-rectangle shape when desired (Koide et al., [0098]).

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hyodo et al. (1st interpretation) as applied to claim 10 above, and further in view of Oka et al. (US 2018/0101044).
Regarding claim 13, Hyodo et al. does not teach that the panel further comprises glue to protect the integrated circuit or the circuit board.

Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Oka et al. for the system of Hyodo et al. since this would help to provide a highly reliable display device (Oka et al., [0028]).

Regarding claim 19, as stated in the rejection of claim 10, Hyodo et al. already teaches that the first supporting film attached to the first flexible substrate. Hyodo et al. also teaches that a first polarizer (the polarization film adjacent to the array substrate 101, Fig. 1-3, [0027]) adjacent to the first flexible substrate (11 in Fig. 3-4, [0035]).
Oka et al. teaches that (Fig. 1-3) a first polarizer (40 in Fig. 1 and 3, [0030]) attached to (Fig. 3) a first flexible substrate (100 in Fig. 2-3, [0049, 0002]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Oka et al. for the system of Hyodo et al. such that the first polarizer of the system of Hyodo et al. attached to the first flexible substrate of the system of Hyodo et al., therefore the first polarizer attached to the first supporting film. The motivation is to provide a highly reliable display device (Oka et al., [0028]).

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hyodo et al. (US 2019/0377216, 2nd interpretation) in view of Hwang et al. (US 2012/0154710).
Regarding claim 1, Hyodo et al. teaches an electronic device (Fig. 1-4, [0025-0061]), comprising: 
a first flexible substrate (11 in Fig. 3-4, [0035]); 

a first supporting film (the polarization film adjacent to the array substrate 101, Fig. 1-3, [0027]) adjacent to the first flexible substrate (11 in Fig. 3-4, [0035]).
Hyodo et al. does not explicitly point out that the first supporting film is attached to the first flexible substrate, and the first supporting film has a first opening corresponding to the bonding pad.
Hwang et al. teaches that a first supporting film (153 in Fig. 1 and 3, [0034, 0036-0038]) is attached to a first substrate (151 in Fig. 1 and 3), the first supporting film (153 in Fig. 1 and 3, [0034, 0036-0038]) has a first opening (153a in Fig. 3, [0036-0037, 0042, 0044, 0046, 0050]) corresponding to a bonding pad (the inherent bonding pad corresponding to 110 and 120 in Fig. 1, [0044, 0042]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Hwang et al. for the system of Hyodo et al. such that the first supporting film of the system of Hyodo et al. is attached to the first flexible substrate of the system of Hyodo et al., and the first supporting film has a first opening corresponding to the bonding pad of the system of Hyodo et al. since this would help to provide a liquid crystal display device having an improved structure of a polarizing plate to facilitate installation of a driving chip in a substrate (Hwang et al., [0007, 0046]).

Regarding claim 10, Hyodo et al. teaches a method of manufacturing an electronic device (Fig. 1-4, [0025-0061]), comprising: 
providing (Fig. 1) a panel (Fig. 1-4, [0025-0061]), the panel (Fig. 1-4, [0025-0061]) comprising: 
a first flexible substrate (11 in Fig. 3-4, [0035]); 
a bonding pad (the pad corresponding to 205/105 and 206/106 in Fig. 1-2, [0026, 0032]) disposed on the first flexible substrate (11 in Fig. 3-4, [0035]); and 

bonding (Fig. 1) an integrated circuit (106 in Fig. 1, [0026]) or a circuit board (105 in Fig. 1, [0026]) onto the bonding pad (the pad corresponding to 205/105 and 206/106 in Fig. 1-2, [0026, 0032]).
Hyodo et al. does not explicitly point out that the first supporting film is attached to the first flexible substrate and has a first opening corresponding to the bonding pad of the first flexible substrate
Hwang et al. teaches that a first supporting film (153 in Fig. 1 and 3, [0034, 0036-0038]) is attached to a first substrate (151 in Fig. 1 and 3), the first supporting film (153 in Fig. 1 and 3, [0034, 0036-0038]) has a first opening (153a in Fig. 3, [0036-0037, 0042, 0044, 0046, 0050]) corresponding to a bonding pad (the inherent bonding pad corresponding to 110 and 120 in Fig. 1, [0044, 0042]) of the first substrate (151 in Fig. 1 and 3).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Hwang et al. for the system of Hyodo et al. such that the first supporting film of the system of Hyodo et al. is attached to the first flexible substrate of the system of Hyodo et al. and has a first opening corresponding to the bonding pad of the first flexible substrate of the system of Hyodo et al. since this would help to provide a liquid crystal display device having an improved structure of a polarizing plate to facilitate installation of a driving chip in a substrate (Hwang et al., [0007, 0046]).

Claims 2-4, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hyodo et al. (2nd interpretation) in view of Hwang et al. as applied to claims 1 and 10 above, and further in view of Abe et al. (US 2017/0343848)
Regarding claims 2 and 14, Hyodo et al. teaches that a second flexible substrate (20 in Fig. 3, [0050]); a liquid crystal layer (108 in Fig. 3, [0031]) disposed between the first flexible substrate (11 in 
Abe et al. teaches that a second supporting film (207 in Fig. 10, which is corresponding to 207 in Fig. 1, [0052]) is attached to a second substrate (the substrate of 200 in Fig. 7 and 1, 201 in Fig. 5, [0030-0031]) and covers a conductive layer (206 in Fig. 5 and 1, [0034]) connected to a ground terminal (107 in Fig. 10, [0005, 0033]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Abe et al. for the system of Hyodo et al. in view of Hwang et al. such that the second supporting film of the system of Hyodo et al. in view of Hwang et al. is attached to the second flexible substrate of the system of Hyodo et al. in view of Hwang et al. and covers a conductive layer connected to a ground terminal since this would help to provide an electrostatic discharge and allow the reduction of the luminance unevenness (Abe et al., [0005, 0016, 0047, 0052]).

Regarding claims 3 and 15, Hyodo et al. does not teach that the second supporting film has a second opening corresponding to the bonding pad.
Abe et al. teaches that the second supporting film (207 in Fig. 10, which is corresponding to 207 in Fig. 1, [0052]) has a second opening (208 in Fig. 10, [0052]) corresponding to the bonding pad (the bonding pad corresponding to 20/30/107 in Fig. 10, [0053]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Abe et al. for the system of Hyodo et al. in view of Hwang et al. and Abe et al. such that the second supporting film of the system of Hyodo et 

Regarding claims 4 and 16, as stated in the rejection of claims 1 and 3 above, Hyodo et al. in view of Hwang et al. and Abe et al. already teaches that the first supporting film has the first opening corresponding to the bonding pad and the second supporting film has a second opening corresponding to the bonding pad, Hyodo et al. in view of Hwang et al. and Abe et al. teaches that the second supporting film has a second opening corresponding to the first opening.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hyodo et al. (2nd interpretation) in view of Hwang et al. and Abe et al. as applied to claim 2 above, and further in view of Oka et al. (US 2018/0101044)
Regarding claim 5, Hyodo et al. does not teach that the second supporting film comprises a material which is the same as a material of the first supporting film.
Oka et al. teaches that a second supporting film (20D in Fig. 7, Fig. 3, [0070]) comprises a material which is the same ([0069, 0031]) as a material of a first supporting film (40D in Fig. 7, Fig. 3, [0069]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Oka et al. for the system of Hyodo et al. in view of Hwang et al. and Abe et al. such that the second supporting film of the system of Hyodo et al. in view of Hwang et al. and Abe et al. comprises a material which is the same as a material of the first .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hyodo et al. (2nd interpretation) in view of Hwang et al. and Abe et al. as applied to claim 2 above, and further in view of Ino (US 2008/0143949)
Regarding claim 6, Hyodo et al. does not teach that a first thickness of the first supporting film is the same as a second thickness of the second supporting film.
Ino teaches that (Fig. 1A-1B and Fig. 14, [0055, 0068, 0120-0126]) a first thickness (Fig. 14) of a first supporting film (13 in Fig. 1A-1B and Fig. 14, [0055, 0068, 0120]) is the same (Fig. 14) as a second thickness (Fig. 14) of a second supporting film (14 in Fig. 1A-1B and Fig. 14, [0055, 0068, 0120])
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ino for the system of Hyodo et al. in view of Hwang et al. and Abe et al. such that a first thickness of the first supporting film of the system of Hyodo et al. in view of Hwang et al. and Abe et al. is the same as a second thickness of the second supporting film of the system of Hyodo et al. in view of Hwang et al. and Abe et al. since this would help to provide a display device which employs a display panel that is lower in profile (Ino, [0023]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871